PROB 12A
(7/93)
                                 United States District Court
                                             for
                                   District of New Jersey
                           Report on Offender Under Supervision
Name of Offender Nashaun Roberts                                                          Cr.: 11-00595-001
                                                                                           PACTS fi: 63001

Name of Sentencing Judicial Officer:     THE HONORABLE ESTHER SALAS
                                         UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 09/17/2012

Original Offense;   Felon in Possession of a Firearm

Original Sentence: Imprisonment   —   85 Months; Supervised Release —3 Years

Special Conditions: Special Assessment, Forfeiture, Alcohol/Drug Testing and Treatment, Prohibitions on
Gang/Criminal Associations, Mental Health Treatment

Type of Supervision: Supervised Release                          Date Supervision Commenced: 11/26/2018

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number      Nature of Noncompliance


   I                   The offender has violated the special supervision condition which states ‘You
                       shall refrain 1mm the illegal possession and use of drugs, including
                       prescription medication not prescribed in your name, and the use of
                       alcohol, and shall submit to urinalysis or other forms of testing to ensure
                       compliance. It is further ordered that you shall submit to evaluation and
                       treatment, on an outpatient or inpatient basis, as approved by the U.S.
                       Probation Office. You shall abide by the rules of any program and shall
                       remain in treatment until satisfactorily discharged by the Court. You shall
                       alert all medical professionals of any prior substance abuse history,
                       including any prior history of prescription drug abuse. The Probation
                       Officer shall supervise your compliance with this condition.’


                       On May 22, 2019, the undersigned officer administered an instant drug screen
                       urinalysis, which yielded a positive result for alcohol. The offender then
                       admitted to consuming a wine cooler on May 20, 2019.

U.S. Probation Officer Action:

After administering the instant drug screen and reviewing the positive result, the undersigned officer
questioned the offender’s possible use of alcohol, to which, to the offender’s credit, he admitted to drinking
a wine cooler two days prior. The undersigned officer provided a verbal reprimand to the offender and made
it clear that the use of alcohol or any other substances cannot continue.
                                                                                          Prob 12A—page2
                                                                                           Nashaun Roberts


The U.S. Probation Office vill continue to monitor the offender’s compliance with the conditions of
supervision and will advise the Court if noncompliance continues. No Court action is recommended at this
time; however, by Your Honor’s response and signature below, we shall provide this document to the
offender to serve as an Official Judicial Letter of Reprimand.

                                                                 Respectfully submitted   ‘‘
                                                                                —


                                                              (    :clLy//
                                                                  Bci Carl V. Schultz
                                                                                     )52%a
                                                                ,a4J1t5S, Probation Officer
                                                                   at& 05/29/20 19

  7vase check a box below to indicate the C’onrt c direction regarding action to be taken hi this case:

  No Court Action at This Time Document to Serve as an Official Judicial Letter of Reprimand (as
                                 —




  recommended by the Probation Office)
F Submit a Request for Modiing the Conditions or Term of Supervision
F Submit a Request for Warrant or Summons
F Other
